AMERICAN INDEPENDENCE FUNDS TRUST 335 Madison Avenue, Mezzanine New York, NY 10017 646-747-3475 January 8, 2010 Mr. Keith OConnell U.S. Securities and Exchange Commission Division of Investment Management 450 Fifth Street, NW Mail Stop 05-05 Washington, DC 20549 RE: Request to Withdraw Registration Statement on SEC File Numbers: 333-124214 /811-21757 Dear Mr. OConnell: On November 7, 2008, American Independence Funds Trust (the Registrant ) filed Post-Effective Amendment No.13 (File Number 333-124214/811-21757) with the Securities & Exchange Commission (the Commission). Due to a change in its business plan, the Registrant has decided to withdraw this Post-Effective Amendment. Pursuant to Rule 477(a) promulgated under the Securities Act of 1933, as amended (the "Securities Act" ), the Registrant hereby requests the withdrawal of its Post-Effective Amendment No. 13  Accession No. 00013244443-08-000100). The Registrant confirms that no securities have been or will be distributed, issued or sold pursuant to the prospectus contained therein. Furthermore, there was no circulation of preliminary prospectuses in connection with the proposed transaction and the filing was not declared effective by the Commission. It is our understanding that this application for withdrawal of the Registration Statement will be deemed granted as of the date that it is filed with the Commission unless, within fifteen days after such date, the Registrant receives a notice from the Commission that this application will not be granted. Yours truly, AMERICAN INDEPENDENCE FUNDS TRUST /s/ Eric M Rubin Eric M Rubin President
